DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendments filed on 11/22/2021. 
Claims 1, 4-5, and 14-17 are amended. Claims 10-13 have been cancelled. Claims 1-9 and 14-19 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Itwaru (US20130211929) and further in view of Schwarzkoph (US20140058927).
Regarding claim 1, Itwaru teaches: A transaction coordinator apparatus for managing smart card transactions, comprising: 
	one or more communication interfaces for connecting to processors of vendors, customers and payment server processors; and (Figure 1, Items 11, 13, 24 and the card holder/customer, Item 20)
	Examiner notes that the portion of the limitation which recites “communication interfaces for connecting to”, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	a processor configured to :( Fig. 2, Item 16)
		to receive details of a transaction from a vendor processor, (Fig. 2, Items 13 and 24, [0024], [0048])
	transmit the details of the transaction to a smart card reader identified by the received details, (Fig. 2, Items 24 and 25, [0049-0050])
	receive from a smart card within the smart card reader a cryptogram authorizing the transaction, (Fig. 2, Item 29, [0049] “A cryptogram can be defined as a type of digital signature or encrypted value 28 based on specific inputs for an 
	transfer the details of the transaction and the cryptogram to a payment server processor (PSP) to carry out the transaction, (Fig. 2, Item 32, and [0055]). 
	receive confirmation of the transaction from the PSP through a  communication interface of the one or more communication interfaces and (Fig. 2, Item 34, Fig. 5, Step 308, [0055] In return, the payment transaction processing system 14 generates the transaction authorization code 34 and then sends over the network 11 the transaction authorization code 34 (e.g. indicating transaction authorization request 32 is either approved or declined) to the merchant system 13 (either directly or via the mobile device 12).
	transmit confirmation of the transaction to both the vendor processor and a customer processor that is separate from the processor of the transaction coordinator apparatus (Fig. 5 Step 310, [0055] In return, the payment transaction processing system 14 generates the transaction authorization code 34 and then sends over the network 11 the transaction authorization code 34 (e.g. indicating transaction authorization request 32 is either approved or declined) to the merchant system 13 (either directly or via the mobile device 12). The payment transaction processing system 14 can also send details concerning whether the transaction was accepted or declined. It is recognized that the transaction authorization request 32 can include an authorization response cryptogram (ARPC) and optionally an issuer script (a string of commands to be sent to the card hardware 21). [0057] At step 310, the receipt 
NOTE: The information comprising the transaction details, the cryptogram and the confirmation are interpreted as non-functional descriptive material that has no functional impact on the positively recited "receiving" and "transmitting" steps in claims 1 and 14. Thus, the information being received and sent does not distinguish the positively recited steps or functions from the prior art, and Itwaru reads on and anticipates the broadest reasonable interpretation of these claims. 

Itwaru does not explicitly teach the limitation of, however, Schwarzkoph teaches:
	the smart card reader being associated with a customer and being separate from the processor of the transaction coordinator apparatus, (Fig. 1, [0035])
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the supplementary cryptogram of Schwarzkoph in order to insure proper completion and security of the transaction in the case that the first cryptogram fails to transmit or in the case that additional details are needed.
	Regarding claim 14, method claim 14 is rejected under the same rationale as claim 1.

Regarding claim 2, Itwaru, in view of Schwarzkoph teaches: The apparatus of claim 1, wherein the processor is configured 
	to perform smart card reader terminal tasks (Fig. 2, Card reader module Item 42, [0049-0050], and [0057])

Regarding claim 3, Itwaru does not explicitly teach: The apparatus of claim 1, wherein the processor is configured to 
	[encrypt] the confirmation transmitted to the vendor processor and the customer processor ([0029-0030]).

	However, Itwaru does not explicitly teach ‘encrypting the confirmation’, however, Schwarzkoph teaches at least ‘encrypting the confirmation’: encrypt the confirmation
[0035] The system 200 includes a receipt system 208 and a payment system 206, each of which can be in communication with one or more payment service providers 206a, 206b . . . 206n. The various components of the system 200 can be in communication as indicated by lines in FIG. 1 via a network, which may be any type of network (e.g., a local area network or LAN, a wide area network or WAN, a virtual network, a telecommunications network, and/or the internet) implemented as a wired network and/or a wireless network. Any or all communications may be secured (e.g., encrypted) or unsecured, as is known in the art.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the supplementary cryptogram of Schwarzkoph in order to insure proper completion and security of the transaction in the case that the first cryptogram fails to transmit or in the case that additional details are needed.

Regarding claim 4, Itwaru, in view of Schwarzkoph teaches: The apparatus of claim 1, wherein the processor is configured to 
	transmit the transaction details (e.g. payment information) to the smart card reader along with an initial cryptogram applied to a sub-group of the details of the transaction and to ([0049])
	send a [] cryptogram to the smart card reader for additional details (e.g. digital signature) of the transaction, in response to a request from a user ([0050])

, Itwaru does not explicitly teach producing a supplementary cryptogram, however, Schwarzkoph teaches at least producing a supplementary cryptogram:
	send a supplementary cryptogram to the smart card reader (Abstract, [0006-0007] The method for reproducing a cryptogram when the initial cryptogram is not received as expected).
		It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the supplementary cryptogram of Schwarzkoph in order to insure proper completion and security of the transaction in the case that the first cryptogram fails to transmit or in the case that additional details are needed.
	Regarding claim 16, method claim 16 is rejected under the same rationale as claim 4.

Regarding claim 5, Itwaru, in view of Schwarzkoph teaches: The apparatus of claim 1, wherein the processor is configured to 
	transmit the transaction details to the over a communication channel separate from the channel used in providing the details to the processor from the vendor processor (Fig. 1, Items 24, 32, and 34 denote various channels of communication)

Regarding claim 6, Itwaru, in view of Schwarzkoph teaches: The apparatus of claim 1, wherein 
	the processor does not store secret information required for verification of smart cards (Fig. 2, Pin Information 23 is stored on the smart card chip 19 and cryptogram 28 is generated using secret keys inside the chip 19, [0051-0052]).

Regarding claim 7, Itwaru, in view of Schwarzkoph teaches: The apparatus of claim 1, wherein the processor is configured to 
	select a PSP from a plurality of PSPs to which to transfer the details of the transaction and the cryptogram, for each transaction ([0061]). Examiner notes that one of ordinary skill in the art, from reading the reference would understand that the processing system comprises one or more processing servers. The selection of any of the plurality of processing servers would therefore be implied. Therefore, Itwaru reasonably reads to the above limitation.
	Regarding claim 17, method claim 17 is rejected under the same rationale as claim 7.

Regarding claim 8, Itwaru does not explicitly teach the following limitation, however, Schwarzkoph teaches: The apparatus of claim 7, wherein the processor is configured to 
	select the PSP responsive to an estimated charge of each of the plurality of PSPs for carrying out the transaction ([0019] “the PSP acceptance criterion can specify that the PSP should only receive requests from merchants having at least a pre-specified average transaction amount. As another example, the PSP acceptance criterion can specify that the PSP should only receive requests from merchants that provide a bank routing number (i.e. the PSP can have mandatory information requirements”).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the options for Merchants in order to insure only the acceptance of transactions that the PSP wants to process.  AS Schwarzkopf states: 
	Using a PSP can benefit merchants in various ways, including: connectivity to multiple payment networks; independence from managing technical and business relationships with each payment network; further transaction security due to regulatory oversight of PSPs and any risk management services provided by the PSPs. Examples of current PSPs include PayPal.TM., Amazon Payments.TM., Braintree, LevelUp, Dwolla, First Data.TM., Chase Paymentech.TM., Merchant Warehouse, and so on.

	Regarding claim 18, method claim 18 is rejected under the same rationale as claim 8.

Regarding claim 9, Itwaru does not explicitly teach the following limitation, however, Schwarzkoph teaches: The apparatus of claim 7, wherein the processor is configured to 
	select the PSP responsive to an estimated current response time of each of the plurality of PSPs ([0023] In response to transmitting the portion of the merchant information the PSP management system receives PSP bid information (e.g. a bid for the merchant's transaction business) from each PSP, and communicates this merchant-specific PSP information to the merchant. The PSP information can include, for example, the PSP's proposed per-transaction fee, any additional fees, and/or the like. In some embodiments, the PSP information received by the PSP management system is specific to the merchant request, i.e. is merchant-specific PSP information.)
	Examiner notes that one of ordinary skill in the art from reading the reference would understand that it would be reasonable to include time response in the PSP information supplied to the Merchant for the purposes of bidding the merchant’s business.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the options for Merchants in order to insure only the acceptance of transactions that the PSP wants to process.  AS Schwarzkopf states: 
	Using a PSP can benefit merchants in various ways, including: connectivity to multiple payment networks; independence from managing technical and business relationships with each payment network; further transaction security due to regulatory oversight of PSPs and any risk management services provided by the PSPs. Examples of current PSPs include PayPal.TM., Amazon Payments.TM., Braintree, LevelUp, Dwolla, First Data.TM., Chase Paymentech.TM., Merchant Warehouse, and so on.

	Regarding claim 19, method claim 19 is rejected under the same rationale as claim 9.

Regarding claim 15, Itwaru, in view of Schwarzkoph teaches: The method of claim 14, further comprising 
	transmitting, by the processor of the transaction coordinator, confirmation of the transaction to both the vendor processor (e.g. merchant system 13) and the client computer (e.g. computer device 12),[ responsive to 20receiving the confirmation (e.g. of the merchant) from the PSP] ([0025] The payment application 16 is also configured to send over a communications network 11, using a network communications protocol 50 (e.g. 
	Itwaru does not explicitly teach the following limitation, however, Schwarzkoph teaches: responsive to receiving the confirmation (e.g. of the merchant) from the PSP (Fig. 2, [0027] In response to the transmitted merchant-specific provider information for one or more PSPs, the PSP management system can receive a selection of a PSP from the merchant for processing the merchant's transactions, and register the merchant with the selected PSP. [0041] the payment processing module 226 communicates with the PoS 204 (e.g. via PoS module 222) to confirm that the user 210 intends to apply the discount information to the transaction. In some embodiments, the payment processing module 226 does not execute the payment but transmits the payment information to a third party entity such as one of the payment service providers  (PSP) 206a-206n, and receives confirmation or failure of the success of the transaction from the payment processor.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Itwaru to include the options for Merchants in order to insure only the acceptance of transactions that the PSP wants to process.  AS Schwarzkopf states: 
	Using a PSP can benefit merchants in various ways, including: connectivity to multiple payment networks; independence from managing technical and business relationships with each payment network; further transaction security due to regulatory oversight of PSPs and any risk management services provided by the PSPs. Examples of current PSPs include PayPal.TM., Amazon Payments.TM., Braintree, LevelUp, Dwolla, First Data.TM., Chase Paymentech.TM., Merchant Warehouse, and so on.

Response to Arguments
	Applicant argues on pages 9-11 of the response that the Examiner has not correctly shown a Prima Fascia case of obviousness. Specifically:
	However, like Itwaru -1929, Schwarzkoph -8927 is completely silent as to any features for performing transaction steps using a transaction coordinator processor that is separate from a customer processor and a smart card reader associated with a customer. Therefore, like Itwaru -1929, Schwarzkoph -8927 fails to show, teach, or suggest any features for “a processor configured to...transmit the details of the transaction to a smart card reader identified by the received details, the smart card reader

	Examiner acknowledges applicant’s arguments but respectfully disagrees. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Itwaru (cited above) that, in combination with newly cited reference, Schwarzkoph, teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Itwaru or Schwarzkoph they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685